Exhibit 10.54

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

 

Amendment No. 1 dated as of January 10, 2005 (this “Amendment”) to the Amended
and Restated Credit Agreement dated as of July 30, 2004 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), among United
Industries Corporation, as borrower (the “Borrower”), the financial institutions
party thereto (the “Lenders”), Citigroup Global Markets Inc., as syndication
agent, JPMorgan Chase Bank, as documentation agent, and Bank of America, N.A.,
as administrative agent for the Lenders (the “Administrative Agent”), collateral
agent for the First Lien Lenders, Swing Line Lender and L/C Issuer, and Bank of
America, N.A., as collateral agent for the Second Lien Lenders.  Capitalized
terms not otherwise defined in this Amendment shall have the same meanings as
specified therefor in the Credit Agreement.

 

PRELIMINARY STATEMENTS

 

(1)                                  The Borrower has requested that the Lender
Parties agree to amend the Credit Agreement in order to permit the Borrower to
merge with UIC Holdings LLC, an entity through which the THL Entities hold their
respective interests in the Borrower, with the Borrower as the surviving entity.

 

(2)                                  The Lender Parties have indicated their
willingness to agree to so amend the Credit Agreement on the terms and subject
to the satisfaction of the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and in the Loan Documents, the parties hereto hereby
agree as follows:

 

SECTION 1.  Amendment.  Section 7.03 of the Credit Agreement is hereby amended,
as of the Amendment No. 1 Effective Date (as defined in Section 2 below) by: 
(a) deleting the word “and” at the end of subsection (g) thereof; (b) deleting
the period at the end of subsection (h) thereof and replacing it with “; and”;
and (c) adding a new subsection (i) immediately following subsection (h) to read
as follows:

 

“(i)                               the Borrower may merge with UIC Holdings LLC,
so long as the Borrower is the surviving entity.”.

 

SECTION 2.  Conditions Precedent to the Effectiveness of This Amendment.  This
Amendment shall become effective as of the first date (the “Amendment No. 1
Effective Date”) on which (i) the Administrative Agent shall have received
counterparts of (A) this Amendment executed by the Borrower and the Required
Lenders and (B) the Consent attached hereto, executed by each other Loan Party,
and (ii) all of the accrued reasonable fees and expenses of the Administrative
Agent (including the accrued fees and expenses of counsel for the Administrative
Agent) that are then due and payable pursuant to Section 10.05 of the Credit
Agreement and for which an invoice has been presented to the Borrower shall have
been paid in full.

 

SECTION 3.  Representations and Warranties.  The Borrower hereby represents and
warrants that:

 

(a)                                  the representations and warranties
contained in each of the Loan Documents shall be true and correct in all
material respects on and as of the Amendment No. 1 Effective Date, after giving
effect to this Amendment, as though made on and as of such date, except for any
such

 

--------------------------------------------------------------------------------


 

representation or warranty that, by its terms, refers to a specific date other
than the Amendment No. 1 Effective Date, in which case as of such specific date;
and

 

(b)                                 no event shall have occurred and be
continuing or shall result from the effectiveness of this Amendment that
constitutes a Default.

 

SECTION 4.  Reference to and Effect on the Loan Documents.  (a) On and after the
Amendment No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended and otherwise modified by this Amendment.

 

(b)                                 The Credit Agreement, the Notes and each of
the other Loan Documents, as amended and otherwise modified by the amendments
specifically provided above in Section 1, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any of the Secured Parties or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION 5.  Costs and Expenses.  The Borrower hereby agrees to pay, upon demand,
all of the reasonable costs and expenses of the Administrative Agent (including,
without limitation, the reasonable fees and expenses of counsel for the Agents)
in connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and all of the agreements,
instruments and other documents delivered or to be delivered in connection
herewith, all in accordance with the terms of Section 10.05 of the Credit
Agreement.

 

SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

 

[Rest of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

SECTION 7.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the date first
written above.

 

 

 

UNITED INDUSTRIES CORPORATION,

 

as Borrower

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

THE LENDER PARTIES

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

[Type or print name of Lender]

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------

 